HARLAN, C. J.
A petition has been filed in this case by Albert L. Gorter as landlord to be allowed one month’s rent out of the proceeds of goods seized and removed from the demised premises under an attachment on warrant and subsequently sold by order of Court. The rent was due on June 26, 1890, and the attachment did not issue until the following day, June 27, 1890. This proceeding is talcen upon the authority of Thomson vs. Baltimore and Susquehanna Steam Co., 33 Md. 318, 319; but it appears that the tenancy is a monthly tenancy created since the Act of 1890, Ch. 327, whereby the landlord’s right of distraint in case of a demise for a less term than three calendar months, has been taken away.
The remedy, which it is said in Thomson vs. Baltimore and Susquehanna Steam Co., should be allowed to the landlord, to come in by petition and claim a priority over the debt which the attachment issues out of the proceeds in Court arising from the sale of the tenant’s goods, was based upon the equitable or quasi lien which the landlord had upon the goods of his tenant at the time they were seized under the attachment, by virtue of his right to distrain them for rent then in arrear. Having in this case no right to distrain, the landlord has no such lien, and his petition asserting a' claim by virtue thereof must be dismissed.